The opinion of the Court was drawn up by
Davis, J.
The direction to the officer to attach property was sufficient. 19 Maine, 310. He having neglected to make any attachment, and the debtor having become insolvent before the judgment was recovered, it was not necessary to put the execution in his hands within thirty days, or *320to have an officer’s return that the debtor had no property. The liability has no analogy to that of the indorser of a writ. ■ Exceptions overruled.
Tenney, C. J., Rice, Appleton, May and Goodenow, JJ., concurred.